Exhibit 99.1 PRESS RELEASE Ormat Technologies Contact: Investor Relations Contact: Dita Bronicki Rob Fink/Brad Nelson CEO KCSA Strategic Communications 775-356-9029 212-896-1206 (Fink) /212-896-1249 (Nelson) dbronicki@ormat.com rfink@kcsa.com / bnelson@kcsa.com Ormat Technologies Reports 2013 Fourth Quarter and Year End Results Net income attributable to company’s shareholders of $0.91 per share for the full year Record adjusted EBITDA reached $227M RENO, Nevada, February 25, 2014 Ormat Technologies, Inc. (NYSE: ORA) today announced financial results for the fourth quarter and full year ended December 31, 2013. Highlights for the year and recent developments: ● Total revenues for the year increased 6.3% to $533.2 million; ● Record revenues in the product segment: 8.9% increase to $203.5 million; ● Record adjusted EBITDA for the year: 22.3% increase to $227.1 million; Fourth quarter adjusted EBITDA increased 45.8% to $51.4 million ● Gross margin increased from 25.7% to 30.0%; ● Electricity generation increased 7.9% to 4.3 million MWh, driven by contributions from Olkaria III Plant 2, McGinness Hills, Jersey Valley and Tuscarora; ● Net income attributable to the company’s shareholders of $41.2 million or $0.91 per share; ● Declared dividend of $0.06 per share for fourth quarter 2013; ● Completed 58 MW expansion of the Olkaria III geothermal complex in Kenya bringing the complex’s total generating capacity to 110 MW; ● Completed the 16 MW Don A. Campbell geothermal power plant in Nevada; ● Completed the acquisition of the Platanares project in Honduras and released McGinness Hills phase 2 for construction; and, ● Secured Purchase Agreements (PPAs) for Heber 1 in California and for Mammoth G1 and G3 to replace the Standard Offer Contract No. 4 (SO#4), which are tied to natural gas prices, with fixed-price contracts; Dita Bronicki, chief executive officer of Ormat, stated: “We are very pleased to deliver strong financial results marking our return to earnings growth while making significant progress developing a geographically balanced portfolio of geothermal projects. During 2013 and early 2014, we added 70 MW of new generating capacity from three new geothermal power plants bringing our total portfolio to 626 MW. “In the product segment, we’ve received a robust flow of orders for our unique power solutions resulting in record revenues of $203.5 million. During 2013 and the first part of 2014, we successfully completed nine power plants with approximately 270 MW of gross generating capacity. The plants, which we completed for our clients and for our own portfolio, significantly contributed to the growth of the geothermal industry. Our strength in the market and appetite for continued growth will continue to support our backlog currently standing at $165.0 million, excluding the Sarulla project supply contract. With growing demand for geothermal energy across the globe and financial incentives in place to foster its development, we continue to be optimistic about Ormat’s future growth.” Bronicki added, “We expect our 2014 electricity revenues to be between $370 million and $380 million and our product segment revenues to be between $170 million and $180 million, including $36 million revenue from the Sarulla project.” Financial Summary Annual Results For the year ended December 31, 2013, total revenues increased 6.3% from $501.8 million in 2012 to $533.2 million in 2013. Product revenues increased 8.9% to $203.5 million, up from $186.9 million in the year ended December 31, 2012. The increase in product revenues reflects the increase in new customer orders that we secured in 2012 and 2013. Electricity revenues increased 4.7% from $314.9 million in 2012 to $329.7 in 2013. The increase in electricity revenues was primarily due to a revenue contribution of $37.3 million from Olkaira III Plant 2, McGinness Hills and Tuscarora. The increase was offset by an $11.0 million decrease resulting from the natural gas prices; a $2.8 million mark to market loss compared to a $2.3 million mark to market gain on derivative contracts on oil and natural gas prices; reduced generation in some power plants; and a reduction in energy rates at Puna and Amatitlan power plants. Operating income for the year ended December 31, 2013 was $97.0 million, compared to an operating loss of $159.9 million for the year ended December 31, 2012. For the year ended December 31, 2013, the company reported net income attributable to the company’s shareholders of $41.2 million or $0.91 per share compared to net loss of $213.0 million or $4.69 per share which included an impairment charge of $236.4 million for the year ended December 31, 2012. Adjusted EBITDA for the year ended December 31, 2013 was $227.1 million, compared to $185.7 million for the year ended December 31, 2012. The reconciliation of GAAP net cash provided by (used in) operating activities and net income to EBITDA and Adjusted EBITDA and additional cash flows information is set forth below in this release. Net cash provided by operating activities was $86.8 million in the year ended December 31, 2013, compared to $89.5 million in the year ended December 31, 2012. As of December31, 2013 cash, cash equivalents were $57.4 million. In addition, as of December31, 2013, the company had $160.0 million of unused corporate borrowing capacity under existing lines of credit with different commercial banks. Fourth Quarter Results For the three months ended December 31, 2013, total revenues reached $130.9 million from $113.3 million in the fourth quarter of 2012, an increase of 15.5%. Electricity revenues increased 11.4% to $84.7 million from $76.1 million in the three months ended December 31, 2012. Product revenues increased 23.9% to $46.2 million from $37.3 million in the three months ended December 31, 2012. For the three months ended December 31, 2013, the company reported net income attributable to the company’s shareholders of $8.2 million or $0.18 per share compared to net loss of $229.0 million or $5.04 per share which included an impairment charge of $229.1 million for the three months ended December 31, 2012. Adjusted EBITDA for the three months ended December 31, 2013 was $51.4 million, compared to $35.2 million for the three months ended December 31, 2012. The reconciliation of GAAP net cash provided by (used in) operating activities and net income to EBITDA and Adjusted EBITDA and additional cash flows information is set forth below in this release. On February 25, 2014, ORMAT’s Board of Directors approved a payment of a quarterly dividend of $0.06 per share which is in addition to a payment of $0.08 per share paid in 2013, pursuant to the company’s dividend policy, which targets an annual payoff ratio of at least 20% of the company’s net income. The dividend will be paid on March 27, 2014 to shareholders of record as of closing of business on March 13, 2014. The dividend payment was resumed in the second quarter of 2013 after satisfying the clawback provision resulted from 2012 dividend payment, in compliance with the requirement of the covenants in our financing documents. In addition, the company expects to pay dividends of $0.05 per share in the next three quarters. Conference Call Details Ormat will host a conference call to discuss its financial results and other matters discussed in this press release at 10 a.m. EST on Wednesday, February 26, 2014.The call will be available as a live, listen-only webcast at www.ormat.com . During the webcast, management will refer to slides that will be posted on the website. The slides and accompanying webcast can be accessed through the Webcast & Presentations in the Investor Relations section of Ormat's website. An archive of the webcast will be available approximately 10 minutes after the conclusion of the live call. About Ormat Technologies With over four decades of experience, Ormat Technologies, Inc. is a leading geothermal company and the only vertically integrated company solely engaged in geothermal and recovered energy generation (REG). The company owns, operates, designs, manufactures and sells geothermal and REG power plants primarily based on the Ormat Energy Converter—a power generation unit that converts low-, medium- and high-temperature heat into electricity. With over 77 U.S. patents, Ormat's power solutions have been refined and perfected under the most grueling environmental conditions. Ormat has 480 employees in the United States and about 640 overseas. Ormat's flexible, modular solutions for geothermal power and REG are ideal for the vast range of resource characteristics. The company has engineered, manufactured and constructed power plants, which it currently owns or has supplied to utilities and developers worldwide, totaling over 1,750 MW of gross capacity. Ormat's current generating portfolio of 626 MW (net) is spread globally in the U.S., Guatemala and Kenya. Ormat's Safe Harbor Statement Information provided in this press release may contain statements relating to current expectations, estimates, forecasts and projections about future events that are "forward-looking statements" as defined in the Private Securities Litigation Reform Act of 1995. These forward-looking statements generally relate to Ormat’s plans, objectives and expectations for future operations and are based upon its management's current estimates and projections of future results or trends. Actual future results may differ materially from those projected as a result of certain risks and uncertainties. For a discussion of such risks and uncertainties, see "Risk Factors" as described in Ormat Technologies, Inc.'s Annual Report on Form 10-K filed with the Securities and Exchange Commission on March 11, 2013. These forward-looking statements are made only as of the date hereof, and we undertake no obligation to update or revise the forward-looking statements, whether as a result of new information, future events or otherwise. Ormat Technologies, Inc. and Subsidiaries Condensed Consolidated Statements of Operations For the Three-Month Periods and Years Ended December 31, 2013 and 2012 (Unaudited) Three Months Ended December 31 Year Ended December 31 As Revised (In thousands, except per share data) (In thousands, except per share data) Revenues: Electricity $ 84,742 $ 76,057 $ 329,747 $ 314,894 Product 46,163 37,263 203,492 186,879 Total revenues 130,905 113,320 533,239 501,773 Cost of revenues: Electricity 57,789 64,630 232,874 237,415 Product 30,212 26,771 140,547 135,346 Total cost of revenues 88,001 91,401 373,421 372,761 Gross margin 42,904 21,919 159,818 129,012 Operating expenses: Research and development expenses 1,519 2,160 4,965 6,108 Selling and marketing expenses 6,752 2,966 24,613 15,718 General and administrative expenses 8,924 7,903 29,188 28,066 Impairment charge 229,113 — 236,377 Write-off of unsuccessful exploration activities 4,094 720 4,094 2,639 Operating income (loss) 21,615 ) 96,958 ) Other income (expense): Interest income 462 197 1,332 1,201 Interest expense, net ) Foreign currency translation and transaction gains 1,241 1,369 5,085 242 Income attributable to sale of tax benefits 5,603 2,710 19,945 10,127 Other non-operating income, net 9 246 1,592 590 Income (loss), before income taxes and equity in losses of investees 6,980 ) 51,136 ) Income tax benefit (provision) 1,476 8,321 ) ) Equity in losses of investees, net ) Income (loss) from continuing operations 8,355 ) 37,334 ) Discontinued operations: Income (loss) from discontinued operations (including gain on disposal of $3,646, $0, $3,646 and $0, respectively) — ) 5,311 4,811 Income tax provision — ) ) ) Total income (loss) from discontinued operations — ) 4,697 3,547 Net income (loss) 8,355 ) 42,031 ) Net income attributable to noncontrolling interest ) Net income (loss) attributable to the Company's stockholders $ 8,162 $ ) $ 41,238 $ ) Earnings (losses) per share attributable to the Company's stockholders: Basic: Income (loss) from continuing operations $ 0.18 $ ) $ 0.81 $ ) Discontinued operations - ) 0.10 0.08 Net Income (loss) $ 0.18 $ ) $ 0.91 $ ) Diluted: Income (loss) from continuing operations $ 0.18 $ ) $ 0.81 $ ) Discontinued operations - ) 0.10 0.08 Net Income (loss) $ 0.18 $ ) $ 0.91 $ ) Weighted average number of shares used in computation of earnings (losses) per share attributable to the Company's stockholders: Basic 45,461 45,431 45,440 45,431 Diluted 45,610 45,431 45,475 45,431 Ormat Technologies, Inc. and Subsidiaries Condensed Consolidated Balance Sheets As of December 31, 2013 and December 31, 2012 (Unaudited) December 31, December 31, As Revised (In thousands) ASSETS Current assets: Cash and cash equivalents $ 57,354 $ 66,628 Short-term bank deposit — 3,010 Restricted cash, cash equivalents and marketable securities 51,065 76,537 Receivables: Trade 95,365 55,680 Related entity 442 373 Other 11,049 8,632 Due from Parent 382 311 Inventories 22,289 20,669 Costs and estimated earnings in excess of billings on uncompleted contracts 21,217 9,613 Deferred income taxes 523 637 Prepaid expenses and other 29,654 34,144 Total current assets 289,340 276,234 Unconsolidated investments 7,076 2,591 Deposits and other 22,114 36,187 Deferred income taxes 891 21,283 Deferred charges 36,738 35,351 Property, plant and equipment, net 1,452,336 1,252,873 Construction-in-process 288,827 396,141 Deferred financing and lease costs, net 30,178 31,371 Intangible assets, net 31,933 35,492 Total assets $ 2,159,433 $ 2,087,523 LIABILITIES AND EQUITY Current liabilities: Accounts payable and accrued expenses $ 98,047 $ 98,001 Deferred income taxes — 20,392 Billings in excess of costs and estimated earnings on uncompleted contracts 7,903 25,408 Current portion of long-term debt: Limited and non-recourse: Senior secured notes 31,137 28,231 Other loans 20,377 11,453 Full recourse 28,875 28,649 Total current liabilities 186,339 212,134 Long-term debt, net of current portion: Limited and non-recourse: Senior secured notes 270,310 312,926 Other loans 311,078 242,815 Full recourse: Senior unsecured bonds 250,596 250,904 Other loans 53,467 82,344 Revolving credit lines with banks (full recourse) 112,017 73,606 Liability associated with sale of tax benefits 60,985 51,126 Deferred lease income 63,496 66,398 Deferred income taxes 55,035 45,059 Liability for unrecognized tax benefits 4,950 7,280 Liabilities for severance pay 23,841 22,887 Asset retirement obligation 18,679 19,289 Other long-term liabilities 3,529 5,148 Total liabilities 1,414,322 1,391,916 Equity: The Company's stockholders' equity: Common stock 46 46 Additional paid-in capital 738,929 732,140 Retained earnings ) ) Accumulated other comprehensive income 487 651 732,740 688,511 Noncontrolling interest 12,371 7,096 Total equity 745,111 695,607 Total liabilities and equity $ 2,159,433 $ 2,087,523 Ormat Technologies, Inc. and Subsidiaries Reconciliation of EBITDA, Adjusted EBITDA and Additional Cash Flows Information For the Three-Month Periods and Years Ended December 31, 2013 and 2012 (Unaudited) We calculate EBITDA as net income before interest, taxes, depreciation and amortization. We calculate Adjusted EBITDA as net income before interest, taxes, depreciation and amortization, excluding impairment of long-lived assets and one-time termination fee. EBITDA and Adjusted EBITDA are not a measurement of financial performance or liquidity under accounting principles generally accepted in the United States of America and should not be considered as an alternative to cash flow from operating activities or as a measure of liquidity or an alternative to net earnings as indicators of our operating performance or any other measures of performance derived in accordance with accounting principles generally accepted in the United States of America. EBITDA and Adjusted EBITDA are presented because we believe they are frequently used by securities analysts, investors and other interested parties in the evaluation of a company’s ability to service and/or incur debt. However, other companies in our industry may calculate EBITDA and Adjusted EBITDA differently than we do. The following tables reconcile net cash provided by (used in) operating activities and net income to EBITDA and Adjusted EBITDA for the three-month periods and years ended December 31, 2013 and 2012: Three Months Ended December 31 Year Ended December 31 2012 As revised (in thousands) (in thousands) Net cash provided by operating activities $ 54,534 $ 27,087 $ 86,760 $ 89,471 Adjusted for: Interest expense, net (excluding amortization of deferred financing costs) 20,310 16,780 67,677 57,711 Interest income ) Income tax provision ) ) 14,166 3,091 Adjustments to reconcile net income or loss to net cash provided by (used in) operating activities (excluding depreciation and amortization) ) ) 48,203 ) EBITDA $ 48,748 $ ) $ 215,474 $ ) Impairment charge — 229,113 — 236,377 Termination fees 2,625 — 11,604 — Adjusted EBITDA $ 51,373 $ 35,230 $ 227,078 $ 185,711 Net cash used in investing activities $ ) $ ) $ ) $ ) Net cash (used in) provided by financing activities $ ) $ 49,196 $ 61,119 $ ) Three Months Ended December 31 Year Ended December 31 2012 As revised (in thousands) (in thousands) Net income (loss) $ 8,355 $ ) $ 42,031 $ ) Adjusted for: Interest expense, net (including amortization of deferred financing costs) 21,488 19,331 72,444 62,868 Income tax provision (benefit) ) ) 14,166 3,091 Depreciation and amortization 20,381 23,779 86,833 95,982 EBITDA $ 48,748 $ ) $ 215,474 $ ) Impairment charge — 229,113 — 236,377 Termination fees 2,625 — 11,604 — Adjusted EBITDA $ 51,373 $ 35,230 $ 227,078 $ 185,711
